Citation Nr: 1116347	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-15 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for benign prostatic hyperplasia.

5.  Entitlement to service connection for glaucoma.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2008.  Subsequently, in an April 2009 rating decision, service connection for diabetic retinopathy was granted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that all of his disabilities at issue are secondary to his service-connected diabetes mellitus.  In support of his claim, he submitted a recent private doctor's statement, dated in February 2010, which stated that all of the medical problems at issue, as well as diabetes mellitus, except glaucoma were complications of a metabolic syndrome.  Previous VA examinations in September and October, 2008, also indicated that hypertension and erectile dysfunction could have been aggravated by diabetes mellitus, but did not further pursue this matter.  As to glaucoma, the October 2008 examination of the eyes contains a November 2008 addendum, noting that right glaucoma is "at least as not due to diabetes and the injury of 20 years ago."  The meaning of this is unclear, especially as the injury mentioned was after service.  Concerning hyperlipidemia, even if a symptom, not a disability, if associated with diabetes mellitus, it should be included as a complication.  See also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (If it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition.).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  VA, however, will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disabilities or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(c).

The examinations did not adequately address these factors, and, therefore, the Veteran must be afforded additional examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine whether erectile dysfunction, hypertension, hyperlipidemia, benign prostatic hyperplasia, and/or glaucoma at least as likely as not (i.e., there is at least a 50 percent probability): 
   (i) had its onset in service; or 
   (ii) was caused or aggravated (made permanently worse) by the Veteran's service-connected residuals of diabetes mellitus.  If made worse, the examiner should attempt to quantify the additional disability associated with diabetes mellitus.  If it is not possible to separate the effects of diabetes mellitus from nonservice-connected conditions, this should be stated.  The claims folder must be made available to the examiner(s) for review.  

2.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  If any claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

